DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 05/31/2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Objections
Claim(s)  14 is/are objected to because of the following informalities: 
line 4 “the individual detector” should be changed to read—individual detector--.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11-14, 19-20  is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 recites “a fish” “the basis of the measured distance”. It is unclear if this is referring to the same fish functionally recited in claim 7 or not.  
	Claim 12 recites “the reflected received light”. There is a lack of antecedent basis. Additionally, it is unclear if this is the same reflected light previously mentioned in the claim or not. 
	Claims 13-14, 19-20 are rejected based on their dependency. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salvision (WO 2013053597 A1-provided in IDS) . 
	Regarding claim 7:
Salvision teaches:
A method for external fish parasite ("louse" in claim 1 is an external fish parasite) monitoring in aquaculture, comprising the steps of: 
submerging a camera (2) in a sea pen (2 in Fig 1,  page 1, line 18-24 and page 5, line 3-8) comprising fish (claim 1 );
capturing images of the fish (claim 1, Fig. 1, 2 and 4) with the camera (2); and
identifying external fish parasite on the fish (18 in Fig. 2) by analyzing the captured images (Fig. 4-7a),:
distinguishing between at least two different classes of external fish parasites ("method where it is possible to detect the stage in which each louse on the fish belongs to" on page 1, line 31-32 and page 7, line 23-26) which differ in the difficulty of external fish parasite;
calculating quality metrics for each captured image, the quality metrics permitting to identify the classes of external fish parasites for which the quality of the image is sufficient for external fish parasites detection; and (Fig 2, pg 5, ln 12-35, page 6, line 18-32, pg 8 ln1-6, clm 1, pg 9 ln 3-13)
-establishing separate detection rates (claim 12, pg 1 ln 30-32, pg 2 ln 27-28, pg 7 ln 23-26) for each class of external fish parasites, each detection rate being based only on images the quality of which, as described by the quality metrics, was sufficient for detecting external fish parasites of that class.
For claim 8, Salvison further teaches:
wherein the electronic image processing system comprises a fish detector configured to recognize a silhouette of a fish in the captured image, (Fig 5) 
and a external fish parasite detector configured to detect external fish parasite in a specified region within the silhouette of the fish.(Fig 5, see circular shape indicating parasite present, pg 7 ln4-7, pg 5 ln12-16)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Naval (Fishdrop: Estimation of reef fish… provided in IDS).
For claim 9, Salvision doesn’t teaches:
wherein the electronic image processing system (78) includes a neural network trained to recognize the external fish parasites. 
Naval teaches:
An electronic imaging processing system including a neural network trained to recognize images (pg 529, Step E)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprised a neural network trained to recognize and classify the images as taught by Naval to provide for representations learned automatically by an algorithm (pg 529). 
For claim 10, Salvision doesn’t teaches:
wherein the electronic image processing system (78) includes a neural network constituting the fish detector. 
Naval teaches:
An electronic imaging processing system including a neural network trained to recognize fish species images (pg 529, Step E)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprised a neural network trained to recognize and classify the fish species images as taught by Naval to provide for representations learned automatically by an algorithm (pg 529). 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Krossli (US20200267947A1).
For claim 11, Salvision doesn’t teach: 
comprising: - a ranging detector (54) configured for detecting a fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (52); and an electronic control system (12) is arranged to control a focus of the camera (52) on the basis of the measured distance from the detector to the fish and to trigger the camera (52) when a fish has been detected within a predetermined distance range.
Krossli teaches:
comprising: - a ranging detector (54) configured for detecting the presence of fish and measuring a distance from the detector to the fish is mounted adjacent to the camera (52); (para0024, 0036, 0050)
and an electronic control system (12) is arranged to control a focus of the camera (52) on the basis of the measured distance from the detector to the fish and to trigger the camera (52) when a fish has been detected within a predetermined distance range.(para0044)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprise a ranging detector as taught by Krossli to provide for high resolution of the images to allow recognizing and quantification of the lice on the fish being measured (para0070).
Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Krossli (US20200267947A1) and in view of Boyle (US20150363914A1).
For claim 12, Salvision doesn’t teach but Krossli teaches:
wherein the ranging detector (54) comprises a light-based time-of-flight ranging and detection unit having: Appl. No.: 16/769,314 Docket No.: 24526-US-PCT Page No.: 5LED emit optics (58) for emitting light; (para0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprise a ranging detector as taught by Krossli to provide for high resolution of the images to allow recognizing and quantification of the lice on the fish being measured (para0070).
Salvision as modified doesn’t teach:
and -receive optics (60) adapted to receive reflected light and to measure a time of flight of the reflected received light.
Boyle teaches:
A ranging detector comprising receive optics (60) adapted to receive reflected light and to measure a time of flight of the received light. (para0020)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
For claim 13, Salvision doesn’t teach but Boyle further teaches:
wherein the emit optics (58) is configured to emit light in fan spread form over an extended angular range in vertical direction and collimated in horizontal direction. (Fig 16, 0158)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
For claim 14, Salvision doesn’t teach but Boyle further teaches:
wherein the receive optics (60) includes a plurality of detector elements having adjacent fields of view (66) which collectively form a vertically oriented acceptance fan (68), the ranging detector being adapted to measure bearing angles (P) under which reflected light is detected by the individual detector elements of the plurality of detector elements. (Fig 16, para0158)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it comprise a ranging detector as taught by Boyle to provide for high resolution of the images to accurately allow the range of an object to be determined (para0020).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Beck (US20130050465A1).
For claim 15, Salivison doesn’t teach:
 a camera and lighting rig (10) having a vertical support member (14), an upper boom (16) articulated to a top end of the support member (14) and carrying an upper lighting array (22), a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), and a housing (20) attached to the support member and carrying the camera (52), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52).
Beck teaches:

    PNG
    media_image1.png
    347
    488
    media_image1.png
    Greyscale

A camera and lighting rig (Fig 2+3,)
 having a vertical support member, (see annotation above)
an upper boom articulated to a top end of the support member and carrying an upper lighting array, (see top reference 10)
 a lower boom articulated to a lower end of the support member and carrying a lower lighting array, (see bottom reference 10)
and a housing attached to the support member and carrying the camera, (see annotated housing which carries the camera 4)
wherein the upper and lower lighting array are configured to illuminate, from above and from below, a target region inside a field of view of the camera (para0019, field of view is area within window 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salivison such that it comprises a camera and lighting rig as taught by Beck to provide for optimized control of the system’s camera and lighting. 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Krossli (US20200267947A1) and in view of Beck (US20130050465A1).
For claim 20, Salivison as modified doesn’t teach:
 a camera and lighting rig (10) having a vertical support member (14), an upper boom (16) articulated to a top end of the support member (14) and carrying an upper lighting array (22), a lower boom (18) articulated to a lower end of the support member (14) and carrying a lower lighting array (24), and a housing (20) attached to the support member and carrying the camera (52), wherein the upper and lower lighting arrays (22, 44) are configured to illuminate, from above and from below, a target region inside a field of view of the camera (52).
Beck teaches:

    PNG
    media_image1.png
    347
    488
    media_image1.png
    Greyscale

A camera and lighting rig (Fig 2+3,)
 having a vertical support member, (see annotation above)
an upper boom articulated to a top end of the support member and carrying an upper lighting array, (see top reference 10)
 a lower boom articulated to a lower end of the support member and carrying a lower lighting array, (see bottom reference 10)
and a housing attached to the support member and carrying the camera, (see annotated housing which carries the camera 4)
wherein the upper and lower lighting array are configured to illuminate, from above and from below, a target region inside a field of view of the camera (para0019, field of view is area within window 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salivison as modified such that it comprises a camera and lighting rig as taught by Beck to provide for optimized control of the system’s camera and lighting. 
Claim(s) 18,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Boyle et al. Herein Boyle (US20150363904A1).
For claim 18, Salvision doesn’t teach:
comprising a posture sensing unit (56) adapted to detect a posture of the camera and lighting rig (10) relative to the sea pen (40).
Boyle teaches:
comprising a posture sensing unit adapted to detect a posture of the camera and lighting rig relative to the sea pen. (para0135)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision such that it comprises a posture sensing unit as taught by Boyle to provide for tagging of individual images with local position data (para0135).
Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Krossli (US20200267947A1) and in view of Gallager (US20170293217A1). 
For claim 19, Salvison further teaches:
wherein the electronic control system is configured to control the camera so as to capture a sequence of images in an extended time interval (pg 4 ln 23-25)
Salvision as modified doesn’t teach:
in which the ranging detector continuously detects the fish within the predetermined distance range. 
Galleger teaches:
in which the ranging detector continuously detects the fish within the predetermined distance range. (3 in Fig 1, para0009, 0026, 0079)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salvision as modified such that it continuously detects fish within a predetermined distance range as taught by Galleger to produce high-definition images of targets at high speed (para0079). 
Claim(s) 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvision in view of Beck and in view of Gallager (US20170293217A1).
For claim 16, Salivison as modified doesn’t teaches:
wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24). (para0021,0031)
Gallager teaches:
wherein the upper lighting array (22) is configured to emit light with an intensity and/or spectral composition different from that of the light emitted by the lower lighting array (24). (para0060-0063)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salivision as modified such that it comprises upper and lower lighting array as taught by Gallager to provide a desired wavelength to intersect on a target (para0043). 
For claim 17, Salivison as modified doesn’t but Gallager further teaches:
wherein the upper lighting array (22) comprises a flash lighting unit, and the lower lighting array (24) comprises an LED lighting unit. (para0060-0063 para0073-0074)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Salivision as modified such that it comprises upper and lower lighting array as taught by Gallager to prevent biofouling (para0073).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of copending Application No. 16/769,325(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they commonly claim a system for external fish parasite monitoring in aquaculture comprising a camera, an electronic image processing system, a fish detector, a neural network, a ranging detector, a light-based time-of-flight ranging and LEDDAR unit, a camera and lighting rig, and a posture sensing unit.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Terminal Disclaimer filed does not include U.S. application number 16/769,325 and thus the rejection is maintained. 
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments (see pg 2) that Salvision does not disclose:  “calculate quality metrics for each captured image, the quality metrics permitting to identify the classes of external fish parasites for which the quality of the image is sufficient for external fish parasite detection;” 
This is not found persuasive because Salvision teaches (Fig 2, pg 5, ln 12-35, page 6, line 18-32, pg 8 ln1-6, clm 1, pg 9 ln 3-13) that after receiving the image, the computer device searches for pixels having colors within a fish surface color interval and sets those pixels to the default pixel value, and further searches for a predetermined louse-shaped object in those parts of the image having a pixel value different from the default value. The values are assigned for each of the different colors and is how the louse is determined to be present on the surface of the fish or not. Thus constituting a quality metric for each captured image. This quality metric is used to identify the class of the fish parasites i.e. life cycle stage of the louse based on the width and length (clm 12) of the predetermined louse-shaped object if determined to be present. Additionally, in an alternative embodiment a threshold value determines presence of a louse when the image recognition algorithm is used to compare the image to louse images present in a database. Applicant seems to be narrowing the BRI of the term “quality metrics” as currently recited by arguing that Salvision does not say anything about the sharpness or resolution of the image. However, the system of Salvision using the pixel value as described above reads on the limitation of “quality metric”. 
In regards to Applicant’s arguments (see pg3)  that Salvision does not disclose:  “and establish separate detection rates for each class of external fish parasite, each detection rate being based only on images the quality of which, as described by the quality metrics, was sufficient for detecting external fish parasite of that class.” 
This is not found persuasive because Salvision teaches (claim 12, pg 1 ln 30-32, pg 2 ln 27-28, pg 7 ln 23-26) that based on the quality metrics obtained i.e. the pixel value determining that the louse is present, it is possible to determine a life cycle stage of the louse based on the width and length of the sub- image.  The lice location, height, length, and width are used to determine and classify the lice based on their respective life cycle stage. Therefore disclosing “separate detection rates” as claimed. Salvision also discloses the use of the quality metrics of the images to determine a number of fish, number of lice per fish, and the position of louse of the fish i.e. different classes of external fish parasites with different detection rates. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHADA MOHAMED ALGHAILANI/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643